Exhibit 10.3

 

EXECUTION COPY

 

OPERATING AGREEMENT

 

This OPERATING AGREEMENT (“Agreement”) is dated as of April 13, 2004 by
Allegiance Telecom, Inc. and its subsidiaries listed as Sellers on the signature
page hereto (collectively, “Sellers”), and XO Communications, Inc., a Delaware
corporation or its designee (“Manager”)..

 

WHEREAS, the Sellers and the Manager are parties to an Asset Purchase Agreement
dated as of February 18, 2004 (the “Asset Purchase Agreement”) whereby Manager
has agreed to purchase the Acquired Assets, consisting of the Early Funding Date
Assets and the Non-Transferred Assets, from Sellers;

 

WHEREAS, on February 19, 2004 the Asset Purchase Agreement was approved by the
Bankruptcy Court presiding over the Chapter 11 cases of the Sellers (“Bankruptcy
Court”);

 

WHEREAS, pursuant to the Asset Purchase Agreement, upon the Early Funding Date
the Early Funding Date Assets and the Non-Transferred Assets will be managed by
Manager and, with respect to the Early Funding Date Assets, will be transferred
to Manager upon receipt of the FCC Consents and, with respect to the
Non-Transferred Assets, will be transferred to Manager from time to time upon
receipt of the applicable State PUC Consents;

 

WHEREAS, in order to ensure uninterrupted service to Sellers’ customers pending
issuance of the State PUC Consents, and to avoid associated potential harm to
customers, Sellers and Manager desire that Manager provide management services
to Sellers after the Early Funding Date, in conformity with the rules and
policies of the FCC, the State PUCs and the terms and conditions of the Asset
Purchase Agreement and this Agreement;

 

WHEREAS, this Agreement and the Asset Purchase Agreement are interrelated
according to their respective provisions; and

 

WHEREAS, the Bankruptcy Court has approved this Agreement in connection with its
approval of the Asset Purchase Agreement.

 

NOW, THEREFORE, in consideration of the above recitals and mutual promises and
covenants contained herein, the parties, intending to be legally bound, agree as
follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS

 

Section 1.1             Definitions. Each term capitalized herein and not
otherwise defined shall have the meaning assigned to it in the Asset Purchase
Agreement.

 

“Early Funding Date Assets” means the Acquired Assets which would not be
considered “Non-Transferred Assets” as of the Early Funding Date under Section
2.5 of the Purchase Agreement.

 

ARTICLE II

APPOINTMENT AND TERM OF THE AGREEMENT

 

Section 2.1                                      Appointment; Expenses.

 

(a)                                  Manager hereby agrees, on the terms and
conditions set forth herein, to provide management services to Sellers so as to
meet any and all ongoing obligations associated with the Early Funding Date
Assets and the Non-Transferred Assets, including obligations of Sellers to their
respective customers pursuant to existing contractual relationships and to any
new customers that may from time to time purchase such services from Sellers or
their respective customers, in compliance with the Communications Licenses.  The
duties of Manager under this Agreement shall include:

 

(i)                                     Providing all operational personnel
necessary to the operation of the Early Funding Date Assets and the
Non-Transferred Assets;

 

(ii)                                  Collecting all accounts receivable,
rendering all bills, processing all credit card charges and keeping books and
records substantially in accordance with Sellers’ standard practices prior to
the Early Funding Date;

 

(iii)                               Providing all technical resources necessary
to operate the Early Funding Date Assets and the Non-Transferred Assets to
provide a service quality level substantially consistent with the service
quality level Sellers provided prior to the Early Funding Date;

 

(iv)                              Monitoring all of the administrative and
governmental notice, filing, tax, fee and permit requirements with respect to
the Early Funding Date Assets and the Non-Transferred Assets (other than any
notices, filings or fees associated with the transfer of the Communications
Licenses from Sellers to Manager or other disposition of the Sellers’ assets,
including the Communications Licenses which are addressed in the Asset Purchase
Agreement) and, when such notices, reports or fees fall due, Manager shall
submit to Sellers those notices, reports or invoices for Sellers to remit to the
appropriate agency (together with instructions

 

2

--------------------------------------------------------------------------------


 

for remission and payment reimbursing Sellers for any fees or taxes Sellers must
pay such agency); and

 

(v)                                 Doing all things commercially reasonable to
carry out the duties of operating and managing the Early Funding Date Assets and
the Non-Transferred Assets in a manner substantially similar to that of Sellers
prior to the Early Funding Date.

 

(b)                                 Consistent with Manager’s obligations under
the Purchase Agreement, Manager hereby agrees to pay during the Term such
newly-accruing actual costs and expenses of the ongoing operations of the
Business.  Manager shall either pay the same directly, or reimburse Sellers for
(within fifteen (15) days of receipt of an invoice therefor), all such costs and
expenses.

 

(c)                                  Manager hereby agrees in furtherance of its
obligations hereunder to ensure that, not later than the Early Funding Date, it
will fund an account at a commercial bank selected by Manager and reasonably
acceptable to Sellers with at least Three Million dollars ($3,000,000 ) in cash
(the “Reserve Account”) from which, during the Term, funds may be withdrawn by
Sellers, in consultation with Manager, to pay amounts required to be paid
pursuant to Section 2.1 which are due and owing but which Manager has failed to
pay within ten (10) days notice to Manager of Seller’s demand to do so (which 10
day period shall be tolled during any period in which Manager and Sellers are
attempting to resolve any dispute as to the validity of any such expense).  In
the event that any funds (and any accumulated earnings thereon) shall be on
deposit in the Reserve Account at the conclusion of the Term, and all accrued
and unpaid costs required to be paid pursuant to Sectio­n 2.1 shall have been
paid, any balance may, upon five (5) days’ written notice to the Sellers, be the
property of and may be withdrawn by Manager.

 

(d)                                 In the event that the Sellers shall be held
liable for any costs or expenses required to be paid by the Manager pursuant to
this Agreement for which the funds deposited in the Reserve Account are
insufficient, the Manager hereby agrees to indemnify the Sellers for all such
costs and expenses.

 

ARTICLE III

MANAGEMENT OF THE BUSINESS

 

Section 3.l                                         During the Term, the Manager
shall have the duty to manage the facilities and operations authorized under the
Communications Licenses on behalf of Sellers in the operation of the Early
Funding Date Assets and the Non-Transferred Assets consistent with the
provisions of this Agreement and subject to Sellers’ continued ownership and
control of the Early Funding Date and the Non-Transferred Assets and Sellers’
reasonable supervision and direction.  Manager hereby agrees to report regularly
to Sellers’ designee the status of the operations of the Business.

 

3

--------------------------------------------------------------------------------


 

Section 3.2                                      Sellers and Manager desire that
this Agreement and the obligations performed hereunder be in full compliance
with (i) the terms and conditions of the Communications Licenses; (ii) the
Communications Act of 1934, as amended (the “Act”); (iii) all applicable rules,
regulations and policies of the FCC and the State PUCs; and (iv) any other
applicable federal, state and local law or regulation.  It is expressly
understood by Sellers and Manager that nothing in this Agreement is intended to
give Manager any right which would be deemed to constitute a transfer of control
(as is defined in the Act and/or any applicable FCC or state rules, regulations
or case law) by the Sellers of any of the Communications Licenses or
Non-Transferred Assets from Sellers to Manager to the extent prohibited by the
applicable Law, rules or regulations of any state or State PUC.

 

Section 3.3                                      Manager acknowledges and agrees
that Sellers have certain rights and obligations pursuant to the Communications
Licenses with respect to activities authorized thereunder, which include
compliance with the Act, and the rules, regulations, and policies of the FCC and
the State PUCs.  The services provided by Manager hereunder are not intended to
diminish or restrict Sellers’ compliance with their respective obligations under
applicable law or before the FCC or the State PUCs, and this Agreement shall not
be construed to diminish or interfere with any Seller’s obligation or ability to
comply with the rules, regulations or directives of any governmental or
jurisdictional authority with respect to the Communications Licenses or the
Early Funding Date Assets or the Non-Transferred Assets.

 

Section 3.4                                      At their discretion and at
their expense, Sellers may conduct periodic audits (during normal business
hours, upon reasonable notice, and in a manner so as not to interfere
unreasonably with the operation of the Business) of Manager’s management of the
Business to ensure compliance in all material respects with the Communications
Licenses and applicable federal, state and local law or regulation.  In
addition, the Sellers shall have access and authority to inspect the equipment
and related hardware that is required to transmit and/or receive
telecommunications, including but not limited to network facilities, switching
equipment, customer premises equipment and testing equipment, for any reason,
including but not limited to determining whether under the Manager’s management,
the Early Funding Date Assets or the Non-Transferred Assets are operating in a
manner that violates the terms of this Agreement, the Act or the FCC’s or State
PUC’s rules, regulations, or policies or is otherwise operating in a harmful or
unlawful manner.

 

Section 3.5                                      Manager shall be responsible
for providing the management services in compliance with the Sellers’ existing
tariffs and service contracts, and all applicable law, including, without
limitation, tariffs in effect from time to time.  Manager shall perform the
management services in a professional manner and in accordance with all
applicable professional or industry standards.

 

Section 3.6                                      The parties shall both have the
right to use the Seller Marks during the Term (as hereinafter defined).  Pending
the receipt of any necessary regulatory approvals of any Governmental Entity
with jurisdiction, the Manager shall take reasonable steps to maintain the
distinct identities of the Sellers using each such entity’s

 

4

--------------------------------------------------------------------------------


 

name and logo in all billing and other correspondence on behalf of the Sellers,
maintaining accurate accounting books and records of operations for the
Non-Transferred Assets separate from the Manager’s accounting books and records
of operations for other assets and following such other procedures as the
parties may mutually agree upon from time to time.

 

Section 3.7                                      Sellers shall retain a
reasonably sufficient number of qualified employees to supervise and assist in
the operation of the Early Funding Date Assets and the Non-Transferred Assets
and meet Sellers’ associated regulatory responsibilities, as designated herein
and in the Transition Plan.

 

ARTICLE IV
COMPENSATION

 

Section 4.1                                      As consideration for Manager
providing Sellers the management services described herein, Sellers agree to pay
to Manager a monthly fee (“Management Fee”) equal to the sum of (x) Manager’s
costs incurred in providing the management services as to those Early Funding
Date Assets and Non-Transferred Assets that have not yet become Acquired Assets
as described in Section 6.1 (including, without limitation, Manager’s own
out-of-pocket expenses and any of Sellers’ costs that are reimbursed by Manager
pursuant to Section 2.1(b) above) (“Manager’s Aggregate Monthly Expenses”) plus
(y) 30% of Manager’s Aggregate Monthly Expenses.  Manager shall be paid solely
out of the revenue generated by the Early Funding Date Assets and the
Non-Transferred Assets for such month (the “Monthly Fee Receipts”), collectible
by Manager solely from cash receipts related to the Early Funding Date Assets
and the Non-Transferred Assets.  In any month during the Term in which the
Monthly Fee Receipts are not equal to or in excess of the Management Fee,
Sellers will not have any obligation to pay Manager any additional amount or
reimburse Manager for any costs or losses associated with the Early Funding Date
Assets or the Non-Transferred Assets in excess of such receipts (“Payment
Shortfall”), provided that to the extent Monthly Fee Receipts in any month
exceed the Management Fee otherwise due to Manager hereunder (“Excess
Payments”), such Excess Payments shall, first, be applied to reduce Payment
Shortfalls in prior months, if any, and second, any residual Excess Payment
amounts shall be held in escrow to be applied to Payment Shortfalls in future
months, if any.  Upon termination of this Agreement any cash receipts from
customers in excess of the Management Fee shall be remitted to Sellers. 
Notwithstanding the foregoing and as described in Section 6.1, all cash and
other revenue generated after the Closing Date from Acquired Assets is solely
the property of the Buyer.  Sellers and Manager agree to review the fee set
forth above on a monthly basis and to negotiate in good faith a modification to
such fee to reflect changing circumstances or operating results.

 

ARTICLE V
COMPLIANCE WITH APPLICABLE LAWS

 

Section 5.1                                      Compliance with Applicable Laws
and Regulations.

 

(a)                                  Manager agrees that, in connection with
providing the management services hereunder, it shall comply in all material
respects with all applicable laws, ordinances, rules, regulations, and
restrictions, including but not limited

 

5

--------------------------------------------------------------------------------


 

to the Act, the FCC’s and State PUCs’ rules, regulations, and policies, and
local ordinances.

 

(b)                                 Manager and Sellers recognize that Sellers
remain ultimately responsible for compliance with the terms of the
Communications Licenses.  In that regard, the Manager shall not, without the
prior consent of the Sellers, such consent not to be unreasonably withheld, take
the following actions with respect to the Early Funding Date Assets and the
Non-Transferred Assets:

 


(I)                                     ENTER INTO, MODIFY, INTENTIONALLY BREACH
OR TERMINATE ANY MATERIAL AGREEMENT RELATING TO THE EARLY FUNDING DATE ASSETS
AND THE NON-TRANSFERRED ASSETS, OTHER THAN IN THE ORDINARY COURSE OF BUSINESS;

 


(II)                                  SELL, ASSIGN, LEASE, TRANSFER OR OTHERWISE
DISPOSE OF ANY MATERIAL EARLY FUNDING DATE ASSET OR NON-TRANSFERRED ASSET OR
PURCHASE OR OTHERWISE ACQUIRE ANY ASSETS FOR THE SELLERS EXCEPT FOR NON-MATERIAL
ASSETS ACQUIRED IN THE ORDINARY COURSE OF BUSINESS;

 


(III)                               ALTER OR CHANGE IN ANY MATERIAL RESPECT THE
SELLERS’ ACCOUNTING PROCEDURES OR ACCOUNTING PRACTICES, INCLUDING THEIR
PRACTICES WITH RESPECT TO THE MAINTENANCE OF WORKING CAPITAL BALANCES,
MAINTENANCE OF INVENTORY AND WRITE-DOWNS AND CHARGE-OFFS OF ACCOUNTS RECEIVABLE,
COLLECTION OF ACCOUNTS RECEIVABLE, PAYMENT OF ACCOUNTS PAYABLE AND CASH
MANAGEMENT PRACTICES GENERALLY;

 


(IV)                              INITIATE, SETTLE OR TERMINATE ANY MATERIAL
LITIGATION RELATING TO THE EARLY FUNDING DATE ASSETS OR THE NON-TRANSFERRED
ASSETS OR WAIVE ANY MATERIAL RIGHTS OF THE EARLY FUNDING DATE ASSETS OR THE
NON-TRANSFERRED ASSETS;

 


(V)                                 DEMOTE OR TERMINATE ANY EMPLOYEE OF THE
SELLERS;

 


(VI)                              HIRE ANY EMPLOYEE FOR THE SELLERS;

 


(VII)                           DELAY OR HINDER THE DEPLOYMENT OF NETWORK
FACILITIES IN ACCORDANCE WITH THE EXISTING NETWORK DEPLOYMENT PLANS RELATING TO
THE NON-TRANSFERRED ASSETS; OR

 


(VIII)                        CAUSE THE SELLERS TO TAKE ANY ACTION OR NEGLECT TO
TAKE ANY ACTION WHICH WOULD CONSTITUTE A DEFAULT UNDER THIS AGREEMENT OR THE
ASSET PURCHASE AGREEMENT.

 

(c) The parties mutually expect and agree that Manager will immediately take all
actions reasonably required to optimize the networks and business operations of

 

6

--------------------------------------------------------------------------------


 

Sellers, and to realize all reasonably achievable network and operational
savings and efficiencies.  For purposes of Section 5.1(b) above and Section this
5.1(c), it is agreed that it would be unreasonable for Sellers to withhold
consent for any actions of Manager undertaken to achieve such network and
business operational optimization and savings, or to otherwise achieve material
expense savings so long as such actions maintain a level of service quality
substantially substantially consistent with the level of service quality
provided by Sellers prior to the Early Closing Date.  Notwithstanding the
foregoing, Manager shall take no action (without Sellers’ consent, which shall
not be unreasonably withheld) in conflict with any provision of Purchase
Agreement.

 

(d)  The parties hereby agree that Manager shall request Sellers’ consents to
the actions referenced in Sections 5.1(b) and 5.1(c) above in writing to a
person or persons to be designated by Sellers.  For purposes of this Section 5,
notice and consent by any party can be achieved by electronic mail.  Unless the
Sellers refuse in writing to grant consent within one (1) Business Day of
receipt of a request for consent by Manager, consent will be deemed
granted.(e)                Sellers shall be responsible for the filing of all
applications, reports, correspondence and other documentation with the FCC or
the State PUCs relating to the Early Funding Date Assets or the Non-Transferred
Assets; provided, however, that Manager shall cooperate in Sellers’ preparation
of such filings; and provided, further, that Manager shall reimburse Sellers for
all reasonable out-of-pocket legal fees and other expenses incurred in
connection with such applications, correspondence and other related matters. 
Manager shall provide upon Sellers’ reasonable request any information which
will enable them to prepare any records and reports required by the FCC or the
State PUCs and other federal, state or local government authorities.

 

(f)                                    Manager shall not make any
misrepresentation as to the holder of any of the Communications Licenses or as
to the representative of Sellers before the FCC or the State PUCs.

 

Section 5.2                                      Obligation to Renegotiate.  In
the event of any order or decree of an administrative agency or court of
competent jurisdiction or any other action or determination by any Governmental
Entity, including without limitation any material change in or clarification of
FCC or State PUC rules, policies, or precedent, that would cause this Agreement
to be invalid, in whole or in part, or violate any applicable Law, or if the
staff of any State PUC has advised the parties, orally or in writing, that the
review of any request by the parties for authority for the transactions
contemplated hereby will be inordinately delayed or will likely be determined
adversely to the parties, the parties will use their respective reasonable
efforts and negotiate in good faith to modify this Agreement to the minimum
extent necessary so as to comply with such order, decree, action or
determination and/or remove any controversy identified by such Government Entity
without material economic detriment to either party, and to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.  This Agreement, as so modified,
shall then continue in full force and effect.  If after fulfilling the
obligation to renegotiate set forth in this section, the parties mutually
determine that they cannot modify this Agreement to comply with a

 

7

--------------------------------------------------------------------------------


 

Government Entity order, decree, action, determination, or remove a controversy
identified by such State PUC, Manager may elect not to pursue the transfer or
assignment of any affected Non-Transferred Assets.

 

ARTICLE VI
TERM

 

Section 6.1                                      Term.  This Agreement shall
commence on the earlier of the Early Funding Date and the Closing Date and shall
expire upon the earlier to occur of (x) the transfer or assignment of all
Acquired Assets, including as applicable all State PUC Licenses associated
therewith, to the Manager pursuant to the terms and subject to the conditions of
the Asset Purchase Agreement or to a third party pursuant to Section 6.2 below,
or (y) the six (6) month anniversary of the Early Funding Date; provided,
however, that, in the event and on the date that this Agreement expires pursuant
to clause (y) above, then, to the extent that any State PUC Consent, as
applicable, has not been obtained, the Agreement shall automatically renew, as
necessary, for two (2) additional successive three (3) month periods with
respect to the Non-Transferred Assets until the last of such State PUC Consents
is obtained and any Non-Transferred Assets subject to such State PUC Consents
have been transferred or assigned to the Manager (the initial term and any
extensions thereof are herein referred to as the “Term”), unless, after
fulfilling its obligation to renegotiate set forth in Section 5.2 above, the
Manager determines that the parties cannot modify this Agreement to comply with
a Government Entity order, decree, action, determination or remove a controversy
identified by such Governmental Entity and Manager elects not to pursue the
transfer, assignment or reauthorization of any affected Non-Transferred Assets. 
Notwithstanding the foregoing or any other provision of this Agreement, upon the
Closing Date and the transfer of the Early Funding Date Assets to Manager, the
Early Funding Date Assets shall be considered Acquired Assets under the Asset
Purchase Agreement and shall no longer be subject to this Agreement; and
provided further that upon the receipt from time to time of all necessary
consents or approvals from any State PUC applicable to the Non-Transferred
Assets, and the transfer of the Non-Transferred Assets relating to such State
PUC Consent by the Sellers to the Manager pursuant to Section 2.5 of the Asset
Purchase Agreement, such Non-Transferred Assets shall be considered Acquired
Assets under the Asset Purchase Agreement and shall no longer be subject to this
Agreement.

 

Section 6.2                                      Sale and Disposition of
Proceeds.  Manager may at any time designate an alternative purchaser of some or
all of the Non-Transferred Assets, and upon Sellers’ consent (such consent not
to be unreasonably withheld) Sellers shall use commercially reasonable efforts
to transfer such assets to the alternative purchaser, with all costs and
expenses incurred in connection therewith to be borne by Manager, and promptly
pay over to Manager the net proceeds of such sale.  If any Non-Transferred
Assets are not transferred to Manager within six (6) months of the Closing Date,
then, subject to the provisions of Section 6.1, after that date Manager may give
notice to Sellers of an intent to terminate this Agreement, and Sellers shall
promptly thereafter take actions, at Manager’s expense, to reasonably dispose of
any remaining Non-Transferred Assets, and remit any proceeds arising therefrom
to Manager.

 

8

--------------------------------------------------------------------------------


 

ARTICLE VII
MISCELLANEOUS

 

Section 7.1                                      Amendment and Modification. 
This Agreement may be amended, modified or supplemented only by written
agreement of Sellers and Manager.

 

Section 7.2                                      Waiver of Compliance;
Consents.  Except as otherwise provided in this Agreement, any failure of any of
the parties to comply with any obligation, covenant or condition herein may be
waived by the party entitled to the benefits thereof only by a written
instrument signed by the party granting such waiver, but such waiver or failure
to insist upon strict compliance with such obligation, covenant, or condition
shall not operate as a waiver of or estoppel with respect to any subsequent or
other failure.

 

Section 7.3                                      Notices.  Unless otherwise
provided herein, any notice, request, instruction or other document to be given
hereunder by any party to any other party shall be in writing and shall be
delivered in person or by courier or facsimile transmission (with such facsimile
transmission confirmed by sending a copy of such notice, request, instruction or
other document by certified mail, return receipt requested, or overnight mail)
or mailed by certified mail, postage prepaid, return receipt requested (such
mailed notice to be effective on the date such receipt is acknowledged), as
follows:

 

If to Sellers:

 

c/o Allegiance Telecom, Inc.

700 E. Butterfield Road, Suite 400

Lombard, IL 60148

Attention:

Mark B. Tresnowski, Esq.

 

Executive Vice President, General Counsel and
Secretary

Fax:  (630) 522-5250

 

With a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

153 East 53rd

New York, NY 10022

Attention:

Jonathan S. Henes, Esq.

 

Michael Movsovich, Esq.

Fax: (212) 446-4900

 

and

 

Swidler Berlin Shereff Friedman LLP

3000 K Street, NW, Suite 300

Washington, DC 20007

Attention:

Jean L. Kiddoo, Esq.

 

9

--------------------------------------------------------------------------------


 

Fax: (202) 424-7645

 

If to Manager:

 

XO Communications, Inc.

11111 Sunset Hills Road

Reston, Virginia 20190

Attention:

General Counsel

Fax:

(703) 547-2025

 

With a copy to (which shall not constitute notice):

 

Brown Rudnick Berlack Israels

120 West 45th Street

New York, NY 10036

Attention:

Edward S. Weisfelner

 

Steven D. Pohl

Fax:

(212) 704-0196
(617) 856-8201

 

And

 

Kelley Drye & Warren, LLP

1200 19th Street, NW, Suite 500

Washington, DC 20036-2423

Attention:  Brad E. Mutschelknaus

Fax:  (202) 955-9792

 

or to such other place and with such other copies as either party may designate
as to itself by written notice to the other party.  Notices sent as provided
herein shall be deemed given on the date received by the recipient.  If a
recipient rejects or refuses to accept a notice given pursuant to this Section,
or if a notice is not deliverable because of a changed address or fax number of
which no notice was given in accordance with the provisions hereof, such notice
shall be deemed to be received two (2) days after such notice was mailed
(whether as the actual notice or as the confirmation of a faxed notice) in
accordance with the terms hereof.

 

Section 7.4                                      Assignment.  This Agreement and
all of the provisions hereof shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns but
neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any party hereto, including by operation of law, without
the prior written consent of the other party; provided, however, that Manager
may assign this Agreement and any of the rights, interests and obligations
hereunder (a) to any Affiliate upon written notice to Sellers; provided further,
however, that Manager shall remain liable hereunder; and (b) upon receipt of
written

 

10

--------------------------------------------------------------------------------


 

consent from Sellers, which consent shall not be unreasonably withheld, to any
person or entity who may simultaneously acquire all or a substantial part of the
Acquired Assets and agrees to be bound by this Agreement, upon which Manager
shall be deemed relieved of any obligations of “Manager” hereunder arising after
the date of such assignment.  Any assignment of this Agreement or any of the
rights, interests or obligations hereunder in contravention of this Section 7.4
shall be null and void and shall not bind or be recognized by any of the Sellers
or Manager.

 

Section 7.5                                      No Third-Party Beneficiaries;
Limitation of Liability.  Nothing in this Agreement shall be construed as giving
any person other than the parties hereto any legal or equitable right, remedy or
claim under or with respect to this Agreement.  Manager shall have no liability
to Sellers or any other person or entity for any actual or alleged damage to the
Non-Transferred Assets during the Term.

 

Section 7.6                                      Invalidity.  If any term or
other provision of this Agreement is invalid, illegal or incapable of being
enforced by any rule of law or public policy all other terms, conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party.

 

Section 7.7                                      Choice of Law.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York (regardless of the laws that might otherwise govern under applicable
New York principles of conflicts of law) as to all matters, including but not
limited to matters of validity, construction, effect, performance and remedies.

 

Section 7.8                                      Submission to Jurisdiction. 
The parties hereto irrevocably submit to the exclusive jurisdiction of the
Bankruptcy Court (or any court exercising appellate jurisdiction over the
Bankruptcy Court) over any dispute arising out of or relating to this Agreement
or any other agreement or instrument contemplated hereby or entered into in
connection herewith or any of the transactions contemplated hereby or thereby.
Each party hereby irrevocably agrees that all claims in respect of such dispute
or proceedings may be heard and determined in such courts. The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection that they may now or hereafter have to the laying of venue of any such
dispute brought in such court or any defense of inconvenient forum in connection
therewith.

 

Section 7.9                                      Counterparts.  This Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopy shall be as effective as delivery of a manually executed
counterpart of this Agreement.  In proving this Agreement, it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

 

Section 7.10                                Entire Agreement; Amendments and
Waivers.  This Agreement, together with the Asset Purchase Agreement (including
the schedules and

 

11

--------------------------------------------------------------------------------


 

exhibits thereto) and the Transaction Documents constitute the entire agreement
between the parties pertaining to the subject matter hereof and supersede all
prior agreements, understandings, negotiations, and discussions, whether oral or
written, of the parties.  No supplement, modification or waiver of this
Agreement (including, without limitation, any schedule hereto) shall be binding
unless the same is executed in writing by all parties.  No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (whether or not similar), and no such waiver shall
constitute a continuing waiver unless otherwise expressly provided.

 

Section 7.11                                Headings.  The headings of the
Articles and Sections herein are inserted for convenience of reference only and
are not intended to be a part of, or to affect the meaning or interpretation of,
this Agreement.

 

Section 7.12                                Remedies.  Sellers and Manager
hereby acknowledge and agree that money damages may not be an adequate remedy
for any breach or threatened breach of any of the provisions of this Agreement
and that, in such event, Sellers or their successors or assigns, or Manager or
its successors or assigns, as the case may be, may, in addition to any other
rights and remedies existing in their favor, apply to the Bankruptcy Court for
specific performance, injunctive and/or other relief in order to enforce or
prevent any violations of this Agreement.

 

Section 7.13                                No Partnership or Joint Venture
Created.  Nothing in this Agreement shall be construed or interpreted to make
Manager and Sellers partners or joint venturers, or to afford any rights to any
third party other than as expressly provided herein.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of Sellers and Buyer as of the date first above
written.

 

 

SELLERS:

 

 

 

ALLEGIANCE TELECOM, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ALLEGIANCE TELECOM COMPANY WORLDWIDE

 

ADGRAFIX CORPORATION

 

ALGX BUSINESS INTERNET, INC.

 

ALLEGIANCE INTERNET, INC.

 

ALLEGIANCE TELECOM INTERNATIONAL, INC.

 

ALLEGIANCE TELECOM OF ARIZONA, INC.

 

ALLEGIANCE TELECOM OF CALIFORNIA, INC.

 

ALLEGIANCE TELECOM OF COLORADO, INC.

 

ALLEGIANCE TELECOM OF FLORIDA, INC.

 

ALLEGIANCE TELECOM OF GEORGIA, INC.

 

ALLEGIANCE TELECOM OF ILLINOIS, INC.

 

ALLEGIANCE TELECOM OF INDIANA, INC.

 

ALLEGIANCE TELECOM OF MARYLAND, INC.

 

ALLEGIANCE TELECOM OF MASSACHUSETTS, INC.

 

ALLEGIANCE TELECOM OF MICHIGAN, INC.

 

ALLEGIANCE TELECOM OF MINNESOTA, INC.

 

ALLEGIANCE TELECOM OF MISSOURI, INC.

 

ALLEGIANCE TELECOM OF NEVADA, INC.

 

ALLEGIANCE TELECOM OF NEW JERSEY, INC.

 

ALLEGIANCE TELECOM OF NEW YORK, INC.

 

ALLEGIANCE TELECOM OF NORTH CAROLINA, INC.

 

ALLEGIANCE TELECOM OF OHIO, INC.

 

ALLEGIANCE TELECOM OF OKLAHOMA, INC.

 

ALLEGIANCE TELECOM OF OREGON, INC.

 

ALLEGIANCE TELECOM OF PENNSYLVANIA, INC.

 

ALLEGIANCE TELECOM OF TEXAS, INC.

 

ALLEGIANCE TELECOM OF THE DISTRICT OF COLUMBIA, INC.

 

ALLEGIANCE TELECOM OF VIRGINIA, INC.

 

ALLEGIANCE TELECOM OF WASHINGTON, INC.

 

ALLEGIANCE TELECOM OF WISCONSIN, INC.

 

ALLEGIANCE TELECOM PURCHASING COMPANY

 

ALLEGIANCE TELECOM SERVICE CORPORATION

 

COAST TO COAST TELECOMMUNICATIONS, INC.

 

HOSTING.COM, INC.

 

INTERACCESS TELECOMMUNICATIONS CO.

 

--------------------------------------------------------------------------------


 

 

JUMP.NET, INC.

 

VIRTUALIS SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

MANAGER:

 

 

 

XO COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------